Exhibit 10.1

[gfir2uzozicz000001.jpg]

 

Inspiring a New Pharmaceutical Paradigm

 

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of July 18, 2019 by and
between Arvinas, Inc. (the “Company”), and Ronald Peck (the “Executive”)
(together, the “Parties”).

RECITALS

WHEREAS, the Company desires to employ the Executive as its CHIEF MEDICAL
OFFICER; and

WHEREAS, the Executive has agreed to accept such employment on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

1. Agreement. The Executive’s employment with the Company shall commence on July
29, 2019 or such other date mutually agreed upon by the Company and the
Executive (the “Commencement Date”).  Following the Commencement Date, the
Executive shall be an employee of the Company until such employment relationship
is terminated in accordance with Section 7 hereof.  The terms of this Agreement
shall govern the terms and conditions of the Executive’s employment while it is
in effect.

2. Position. The Executive shall serve as the CHIEF MEDICAL OFFICER of the
Company working out of the Company’s office in New Haven, Connecticut, and
travelling as reasonably required by the Executive’s job duties.  

3. Scope of Employment.  The Executive shall be responsible for the performance
of those duties consistent with the Executive’s position as CHIEF MEDICAL
OFFICER.  The Executive shall report to the Chief Executive Officer of the
Company and/or the Company’s board of directors (the “Board”) and shall perform
and discharge faithfully, diligently, and to the best of the Executive’s
ability, the Executive’s duties and responsibilities hereunder. The Executive
shall devote substantially all of the Executive’s business time, loyalty,
attention and efforts to the business and affairs of the Company and its
affiliates. Membership on boards of directors of any other companies will be
permitted only with the express approval of the Board; provided, however, that
the Executive may engage in community and charitable activities or participate
in industry associations and serve on the boards of up to two (2) community,
charitable or industry organizations, without the approval of the Board,
provided such activities do not create a conflict of interest or otherwise
interfere with the Executive’s performance of the Executive’s duties
hereunder.  The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

4. Compensation.  As full compensation for all services rendered by the
Executive to the Company and any affiliate thereof, during the Executive’s term
of employment, the Company will provide to the Executive the following:

(a) Base Salary. The Executive shall receive a base salary at the annualized
rate of $400,000 (the “Base Salary”).  The Executive’s Base Salary shall be paid
in equal installments in accordance with the Company’s regularly established
payroll procedures. The Executive’s Base Salary will be reviewed on an annual or
more frequent basis by the Board and is subject to change in the discretion of
the Board.

(b) Sign-on Bonus. The Executive will be eligible to receive a one-time sign-on
bonus of three thousand dollars ($3,000) (the “Sign-on Bonus”).  This Sign-on
Bonus shall be paid to the Executive in the next payroll cycle, the cutoff for
which occurs at least five (5) business days after the Commencement Date,
provided the Executive remains employed by the Company on the date the Sign-on
Bonus is to be paid to him.  

(c) Annual Discretionary Bonus. The Executive will be eligible to earn an annual
performance bonus of up to 40% of the Executive’s Base Salary (the “Target
Bonus”), based upon the Board’s assessment of the Executive’s performance and
the Company’s attainment of targeted goals as set by the Board in its sole
discretion. To the extent the Executive’s Base Salary is changed during the year
to which the performance bonus relates, the Target Bonus shall be calculated
based on base salary actually paid during such year (and not solely on the
Executive’s Base Salary at the end of such year). The Board may determine to
provide the bonus in the form of cash, equity award(s), or a combination of cash
and equity.  Following the close of each calendar year, the Board will determine
whether the Executive has earned a performance bonus, and the amount of any
performance bonus, based on the set criteria.  No amount of the annual bonus is
guaranteed, and the Executive must be an employee in good standing on the date
of payment in order to be eligible for any annual bonus, except as specifically
set forth below. The annual performance bonus, if earned, will be paid by no
later than March 15 of the calendar year after the year to which it
relates.  The Executive’s bonus eligibility will be reviewed on an annual or
more frequent basis by the Board and is subject to change in the discretion of
the Board.

(d) Equity Award.  Subject to the approval of the Board (or the compensation
committee thereof), the Company shall, effective upon the Commencement Date,
provided that the Commencement Date occurs on or before August 15, 2019, grant
to the Executive a stock option to purchase 72,184 shares of the Company’s
common stock (the “Option”), such Option to (i) have an exercise price per share
equal to the closing price per share of the Company’s common stock on the Nasdaq
Global Select Market on the Commencement Date, (ii) vest and become exercisable,
subject to the Executive’s continued service on each applicable vesting date, at
a rate of 25% of the total number of shares underlying the Option on the first
anniversary of the Commencement Date, and following that, as to an additional
2.0833% of the total shares underlying the Option on a monthly basis in arrears,
provided that the Executive remains employed by the Company on the applicable
vesting date; and (iii) be subject to the terms of the Company’s 2018 Stock
Incentive Plan and the applicable award agreement.  In addition, subject to
approval by the Board of Directors (or the compensation committee thereof), the
Company shall, effective upon the Commencement Date, provided that the
Commencement Date occurs on

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

or before August 15, 2019, grant to the Executive 16,041 restricted stock units
(“RSUs”), such RSUs to be subject to the terms of the Company’s 2018 Stock
Incentive Plan and the applicable award agreement.  The RSUs shall vest 25% per
year on each anniversary of the Commencement Date, provided that the Executive
remains employed by the Company on the applicable vesting date. Each RSU that
vests will represent the right to receive one share of the Company’s common
stock. The Executive will be eligible to receive additional equity awards, if
any, at such times and on such terms and conditions as the Board shall, in its
sole discretion, determine.

(e) Paid Time Off. The Executive shall receive fifteen (15) days per annum of
paid time off vacation time plus sick time, consistent with the Company’s
policies, during each full year of employment with the Company (allocated
ratably for any partial year worked by the Executive) that must be used in
accordance with the Company’s paid time off policies as in effect from time to
time.  

(f) Benefits. Subject to eligibility requirements and the Company’s polices, the
Executive shall have the right, on the same basis as other employees of the
Company, to participate in, and to receive benefits under, any medical, vision
and dental insurance policy maintained by the Company and the Company shall pay
a portion of the cost of the premiums for such medical, vision and dental
insurance that is consistent with the Company’s then current employee benefit
policy if the Executive elects to participate in such plans.

(g) Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.

5. Expenses. The Executive will be reimbursed for his actual, necessary and
reasonable business expense pursuant to Company policy, subject to the
provisions of Section 3 of Exhibit A attached hereto.

6. Restrictive Covenants Agreement and Other Contingencies.

(a) As a condition of the Executive’s employment with the Company, the Executive
shall (i) enter into a Proprietary Rights, Non-Disclosure, Developments,
Non-Competition, and Non-Solicitation Agreement, attached hereto as Exhibit B,
(ii) present the Company with proof of authorization to work in the United
States and (iii) complete background and reference checks as requested by the
Company, the results of which are satisfactory to the Company.

(b) The Executive’s employment is further subject to the terms and conditions of
the Company’s Employee Handbook as well as any other policies, guidelines and
procedures that the Company may adopt from time to time.

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

7. Employment Termination. This Agreement and the employment of the Executive
shall terminate upon the occurrence of any of the following:

(a) Upon the death or “Disability” of the Executive. As used in this Agreement,
the term “Disability” shall mean a physical or mental illness or disability that
prevents the Executive from performing the duties of the Executive’s position
for a period of more than any three consecutive months or for periods
aggregating more than twenty-six weeks. The Company shall determine in good
faith and in its sole discretion whether the Executive is unable to perform the
services provided for herein.

(b) At the election of the Company, with or without “Cause” (as defined below),
immediately upon written notice by the Company to the Executive. As used in this
Agreement, “Cause” shall mean a finding by the Company’s Chief Executive Officer
or the Board that the Executive:

 

(i)

performed his duties, in the good faith opinion of the Company’s Chief Executive
Officer or the Board, in a grossly negligent or reckless manner or with willful
malfeasance;

 

(ii)

exhibited habitual drunkenness or engaged in substance abuse;

 

(iii)

committed any material violation of any state or federal law relating to the
workplace environment (including, without limitation, laws relating to sexual
harassment or age, sex or other prohibited discrimination) or any material
violation of any Company policy;

 

(iv)

willfully failed or refused to perform in the usual manner at the usual time
those duties which he regularly and routinely performed in connection with the
business of the Company or such other duties reasonably related to the capacity
in which the Executive is employed hereunder which may be assigned to the
Executive by the Company’s Chief Executive Officer or the Board;

 

(v)

performed any material action when specifically, and reasonably instructed not
to do so by the Company’s Chief Executive Officer or the Board;

 

(vi)

breached the Executive’s Proprietary Rights, Non-Disclosure, Developments,
Non-Competition, and Non-Solicitation Agreement or any similar agreement with
the Company;

 

(vii)

committed any fraud or used or appropriated for his personal use or benefit any
funds, properties or opportunities of the Company not authorized by the
Company’s Chief Executive Officer or the Board to be so used or appropriated; or

 

(viii)

was convicted of any felony or any other crime related to the Executive’s
employment or involving moral turpitude.

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

(c) At the election of the Executive, with or without “Good Reason” (as defined
below), immediately upon written notice by the Executive to the Company
(subject, if it is with Good Reason, to the timing provisions set forth in the
definition of Good Reason). As used in this Agreement, “Good Reason” shall mean
(without the Executive’s consent):

 

(i)

a material diminution in the nature or scope of Executive’s duties,
responsibilities, or authority;  

 

(ii)

a material diminution of the Executive’s base compensation;

 

(iii)

the Company’s requiring Executive to relocate Executive’s primary office more
than fifty (50) miles from the Executive’s then-current primary office; or  

 

(iv)

any material breach of this Agreement by the Company not otherwise covered by
this paragraph;  

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
Executive’s delivery to the Company of written notice within sixty (60) days of
the action or omission constituting Good Reason and that the Executive actually
terminates employment within thirty (30) days following the expiration of the
Company’s cure period.

8. Effect of Termination.

(a)  All Terminations Other Than by the Company Without Cause or by the
Executive with Good Reason. If the Executive’s employment is terminated under
any circumstances other than a Qualifying Termination (as defined below)
(including a voluntary termination by the Executive without Good Reason pursuant
to Section 7(c), a termination by the Company for Cause pursuant to Section 7(b)
or due to the Executive’s death or Disability pursuant to Section 7(a)), the
Company’s obligations under this Agreement shall immediately cease and the
Executive shall only be entitled to receive (i) the Base Salary that has accrued
and to which the Executive is entitled as of the effective date of such
termination and to the extent consistent with general Company policy, accrued
but unused paid time off through and including the effective date of such
termination, to be paid in accordance with the Company’s established payroll
procedure and applicable law but no later than the next regularly scheduled pay
period, (ii) unreimbursed business expenses for which expenses the Executive has
timely submitted appropriate documentation in accordance with Section 5 hereof,
and (iii) any amounts or benefits to which the Executive is then entitled under
the terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”) (the
payments described in this sentence, the “Accrued Obligations”).

(b) Termination by the Company Without Cause or by the Executive With Good
Reason Prior to or More Than Twelve Months Following a Change in Control. If the
Executive’s employment is terminated by the Company without Cause pursuant to
Section 7(b) or by the Executive with Good Reason pursuant to Section 7(c) (in
either case, a “Qualifying Termination”) prior to or more than twelve (12)
months following a Change in Control (as

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

defined below), the Executive shall be entitled to the Accrued Obligations. In
addition, and subject to Exhibit A and the conditions of Section 8(d), the
Company shall: (i) continue to pay to the Executive, in accordance with the
Company’s regularly established payroll procedures, the Executive’s Base Salary
for a period of nine (9) months and (ii) provided the Executive is eligible for
and timely elects to continue receiving group medical insurance pursuant to the
“COBRA” law, continue to pay (but in no event longer than nine (9) months
following the Executive’s termination date) the share of the premium for health
coverage that is paid by the Company for active and similarly-situated employees
who receive the same type of coverage, unless the Company’s provision of such
COBRA payments will violate the nondiscrimination requirements of applicable
law, in which case this benefit will not apply (collectively, the “Severance
Benefits”).

(c) Termination by the Company Without Cause or by the Executive With Good
Reason Within Twelve Months Following a Change in Control. If a Qualifying
Termination occurs within twelve (12) months following a Change in Control, then
the Executive shall be entitled to the Accrued Obligations.  In addition, and
subject to Exhibit A and the conditions of Section 8(d), the Company shall: (i)
continue to pay to the Executive, in accordance with the Company’s regularly
established payroll procedures, the Executive’s Base Salary for a period of
twelve (12) months; (ii) pay to the Executive, in a single lump sum on the
Payment Date (as defined below) an amount equal to 100% of the Executive’s
Target Bonus for the year in which termination occurs or, if higher, the
Executive’s Target Bonus immediately prior to the Change in Control, (iii)
provided the Executive is eligible for and timely elects to continue receiving
group medical insurance pursuant to the “COBRA” law, continue to pay (but in no
event longer than twelve (12) months following the Executive’s termination date)
the share of the premium for health coverage that is paid by the Company for
active and similarly-situated employees who receive the same type of coverage,
unless the Company’s provision of such COBRA payments will violate the
nondiscrimination requirements of applicable law, in which case this benefit
will not apply, and (iv) provide that the vesting of the Executive’s
then-unvested equity awards shall be accelerated, such that all then-unvested
equity awards vest and become fully exercisable or non-forfeitable as of the
termination date (collectively, the “Change in Control Severance Benefits”).

(d) Release. As a condition of the Executive’s receipt of the Severance Benefits
or the Change in Control Severance Benefits, as applicable, the Executive must
execute and deliver to the Company a severance and release of claims agreement
in a form to be provided by the Company (the “Severance Agreement”), which
Severance Agreement must become irrevocable within 60 days following the date of
the Executive’s termination of employment (or such shorter period as may be
directed by the Company). The Severance Benefits or the Change in Control
Severance Benefits, as applicable, will be paid or commence to be paid in the
first regular payroll beginning after the Severance Agreement becomes effective,
provided that if the foregoing 60 day period would end in a calendar year
subsequent to the year in which the Executive’s employment ends, the Severance
Benefits or Change in Control Severance Benefits, as applicable, will not be
paid or begin to be paid before the first payroll of the subsequent calendar
year (the date the Severance Benefits or Change in Control Severance Benefits,
as applicable, commence pursuant to this sentence, the “Payment Date”). The
Executive must continue to comply with the Proprietary Rights, Non-Disclosure,
Developments, Non-Competition, and Non-Solicitation Agreement and any similar
agreement with the Company in order to be eligible to continue receiving the
Severance Benefits or Change in Control Severance Benefits, as applicable.

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

(e) Change in Control Definition.  For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events, provided that
such event or occurrence constitutes a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, as defined in Treasury Regulation §§
1.409A-3(i)(5)(v), (vi) and (vii): (i) the acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act)
fifty percent (50%) or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board (x)
who was a member of the Board on the date of this Agreement or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or (iii) the
consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company, or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two (2) conditions is satisfied: (x) all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one (1)
or more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled vote generally in the election of directors (except to the extent that
such ownership existed prior to the Business Combination); or (iv) the
liquidation or dissolution of the Company.

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

9. Absence of Restrictions. The Executive represents and warrants that the
Executive is not bound by any employment contracts, restrictive covenants or
other restrictions that prevent the Executive from entering into employment
with, or carrying out the Executive’s responsibilities for, the Company, or
which are in any way inconsistent with any of the terms of this Agreement.

10. Notice. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) business day after it
is sent for next-business day delivery via a reputable nationwide overnight
courier service, or immediately upon hand delivery, in each case to the address
of the recipient set forth below.

To Executive:

At the address set forth in the Executive’s personnel file

To Company:

Arvinas, Inc.

5 Science Park

New Haven, CT 06511

 

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 10.

11. Applicable Law; Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut (without
reference to the conflict of laws provisions thereof). Any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement
shall be commenced only in a court of the State of Connecticut (or, if
appropriate, a federal court located within the State of Connecticut), and the
Company and the Executive each consents to the jurisdiction of such a court. The
Company and the Executive each hereby irrevocably waives any right to a trial by
jury in any action, suit or other legal proceeding arising under or relating to
any provision of this Agreement.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both Parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.

13. At-Will Employment. During the Executive’s term of employment, the Executive
will be an at-will employee of the Company, which means that, notwithstanding
any other provision set forth herein, the employment relationship can be
terminated by either Party for any reason, at any time, with or without prior
notice and with or without Cause.

14. Acknowledgment. The Executive states and represents that the Executive has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Executive further states and represents that the Executive has
carefully read this Agreement,

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs the Executive’s name of the Executive’s
own free act. The Executive further acknowledges that the Executive is not
relying, and has not relied, on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Agreement.

15. No Oral Modification, Waiver, Cancellation or Discharge. This Agreement may
be amended or modified only by a written instrument executed by both the Company
and the Executive. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

16. Captions and Pronouns. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.

17. Interpretation. The Parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting Party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.  References in this Agreement to the “Board” shall include
any authorized committee thereof.

18. Severability. Each provision of this Agreement must be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

[Signatures on Page Following]

 

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

ARVINAS, INC.

 

 

 

 

By:

/s/ John Houston

 

 

 

 

Name:

John Houston

 

 

 

 

Title:

CEO & President

 

 

EXECUTIVE:

 

 

 

/s/ Ronald Peck

 

 

 

Ronald Peck

 

 

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

EXHIBIT A

Payments Subject to Section 409A

1.Subject to this Exhibit A, any severance payments that may be due under the
Agreement shall begin only upon the date of the Executive’s “separation from
service” (determined as set forth below) which occurs on or after the
termination of the Executive’s employment.  The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to the
Executive under the Agreement, as applicable:

 

(a)It is intended that each installment of the severance payments provided under
the Agreement shall be treated as a separate “payment” for purposes of Section
409A of the Internal Revenue Code (“Section 409A”).  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by Section
409A.

 

(b)If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in the letter agreement.

 

(c)If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:

 

 

(i)

Each installment of the severance payments due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the Executive’s separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the Agreement; and

 

 

(ii)

Each installment of the severance payments due under the Agreement that is not
described in this Exhibit A, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

 

to be paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the Executive’s second taxable year following the taxable year in which the
separation from service occurs.

 

2.The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made and, in a manner, consistent with,
and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of Section 2 of this Exhibit A, “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

 

3.All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in the Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

4.The Company makes no representation or warranty and shall have no liability to
the Executive or to any other person if any of the provisions of the Agreement
(including this Exhibit A) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

 

5.The Agreement is intended to comply with, or be exempt from, Section 409A and
shall be interpreted accordingly.

 

[Remainder of page intentionally left blank.]

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com

--------------------------------------------------------------------------------

 

EXHIBIT B

Proprietary Rights, Non-Disclosure, Developments, Non-Competition, and
Non-Solicitation Agreement

 

5 Science Park, New Haven, Connecticut 06511 | T - (203) 535-1456 | F - (203)
691-8040 | www.arvinas.com